Citation Nr: 0840678	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-33 397	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for post traumatic stress 
disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in Cleveland, Ohio, which granted service connection for 
PTSD and assigned an initial rating of 10 percent disabling.

The veteran testified before the undersigned at a May 2008 
hearing at the RO, a transcript of which has been associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for additional development.

The Board notes that the veteran testified at his May 2008 
hearing that he was in receipt of SSA disability benefits 
that were either the result of anxiety or asthma.  The 
decision to grant benefits and the records upon which that 
decision was based are not associated with the claims file.  
Under 38 U.S.C. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where VA has notice that the 
veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  

In addition, the veteran reported that he has been receiving 
ongoing treatment from VA.  The file includes treatment 
records through March 2007 only.  To correctly assess the 
veteran's current disability, the Board must consider all 
records of treatment from March 2007 to the present and 
therefore, the RO must obtain those records for the file.

Finally, in his August 2007 Form 9 and at the May 2008 
hearing, the veteran has stated that his PTSD symptoms have 
worsened since his last VA examination in December 2006.  The 
Board notes the veteran is diagnosed with panic disorder, as 
the VA examiner in the December 2006 examination reported two 
GAF scores, one relating to the veteran's panic disorder and 
one relating to his PTSD.  A veteran is entitled to a new VA 
examination where there is evidence that his disability has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VA Gen'l Counsel Precedential Op. 11-95 (1995), 
summary available at 60 Fed. Reg. 43,186-01.  The Board finds 
that an additional evaluation is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to grant 
benefits to the veteran and the records 
upon which that decision was based.  If 
the AOJ is unable to obtain these records, 
the claims file must be documented as to 
their unavailability.

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
treatment records concerning his 
psychiatric disabilities from March 2007 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the file must be documented to reflect any 
negative response regarding the records' 
availability.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must be 
made available to the examiner, who should 
review it and should note in the 
examination report that the claims folder 
was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD and should also provide an opinion 
concerning the current degree of social 
and industrial impairment resulting from 
the service-connected PTSD.  The examiner 
should address the veteran's diagnosed 
panic disorder with agoraphobia and its 
effects on his social and industrial life, 
as well as any other psychiatric 
disorders.  The examiner should attempt to 
differentiate symptomatology attributable 
to any other disabilities from those 
attributable to the service-connected 
PTSD.  If it is not possible to do so, the 
examiner should so state in the report.  
In addition, the examiner should provide a 
global assessment of functioning (GAF) 
score with an explanation of the 
significance of the score(s) assigned.

4.  Once the above-requested development 
has been completed, the AOJ should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

